DETAILED ACTION
The communication dated 6/20/2022 has been entered and fully considered.
Claims 1-6 were amended. Claim 7 was added. Claims 1-7 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, see page 5, filed 6/20/2022, with respect to claims 3 and 6 have been fully considered and are persuasive.  The informality objections of claims 3 and 6 have been withdrawn.
Applicant’s arguments, see pages 5-6, filed 6/20/2022, with respect to claims 1-6 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 1-6 have been withdrawn.
Applicant’s arguments, see page 7, filed 6/20/2022, with respect to claims 3-4 and 6 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 3-4 and 6 have been withdrawn.
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive:
Regarding claim 1, Applicant argues that the prior art of record does not describe nor depict all of the newly-claimed limitations, specifically “a second plurality of upward facing boreholes having the first length between each and asymmetric with respect to the first plurality of upward facing boreholes relative to the rotary base”.
However, Robert teaches second upward spray nozzles (paragraph [0032]; Fig. 2: part 68), equivalent to the claimed second plurality of upward facing boreholes, having the first length between each and asymmetric with respect to first upward spray nozzles 68 relative to central hub 52 (Fig. 1). Examiner notes that the upward arrows depicting the spray nozzles of second upward spray nozzles 68 are asymmetric with respect to  the spray nozzles of first upward spray nozzles 68.
Regarding claims 2-6, Applicant further argues that if claim 1 is allowed, claims 2-6 must also be allowable since they are dependent claims. However, claim 1 is rejected under 35 U.S.C. § 102. See below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert et al. U.S. Publication 2009/0114741 (henceforth referred to as Robert).
Robert teaches a spray arm assembly (paragraph [0027]; Fig. 1: part 50A), equivalent to the claimed rotor, for a washer (paragraph [0025]; Fig. 1: part 10), equivalent to the cleaning machine, comprising: a first arm assembly (paragraph [0031]; Fig. 1: part 60A), equivalent to the claimed first leg, in the form of a circular tube formed on a central hub (paragraph [0031]; Fig. 1: part 52), equivalent to the claimed rotary base, first arm assembly 60A including first upward spray nozzles (paragraph [0032]; Fig. 2: part 68), equivalent to the claimed first plurality of upward facing boreholes, having a first length between each, and first arm assembly 60A including first downward spray nozzles (paragraph [0032]; Fig. 2: part 68), equivalent to the claimed first plurality of downward facing boreholes, having a second length between each; and a second arm assembly (paragraph [0031]; Fig. 1: part 60B), equivalent to the claimed second leg, in the form of a circular tube formed on central hub 52, second arm assembly 60B including second upward spray nozzles (paragraph [0032]; Fig. 2: part 68), equivalent to the claimed second plurality of upward facing boreholes, having the first length between each and asymmetric with respect to first upward spray nozzles 68 relative to central hub 52 (Fig. 1), and second arm assembly 60B including second downward spray nozzles (paragraph [0032]; Fig. 2: part 68), equivalent to the claimed second plurality of downward facing boreholes, having a third length between each, wherein: first jets from first upward spray nozzles 68 and second upward spray nozzles 68 act vertically upwards and second jets from first downward spray nozzles 68 and second downward spray nozzles 68 act vertically downwards, each in a direction 90° with respect to the axis of first arm assembly 60A and second arm assembly 60B (paragraphs [0032] and [0045]; Figs. 1-2 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. U.S. Publication 2009/0114741 (henceforth referred to as Robert).
Robert teaches the features as per above.
As for claim 2, Robert differs from the instant claims in failing to teach that first upward spray nozzles 68 and second upward spray nozzles 68 have the shape of an ellipse, and first downward spray nozzles 68 and second downward spray nozzles 68 have a circular shape. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
As for claim 5, Robert differs from the instant claims in failing to teach that first upward spray nozzles 68, second upward spray nozzles 68, first downward spray nozzles 68, and second downward spray nozzles 68 are formed by a method of drawing from a tube. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As for claim 7, Robert differs from the instant claims in failing to teach that: a major axis length of the ellipse is at least one and one-half times a minor axis length of the ellipse. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.

Allowable Subject Matter
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711